DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
“C: 0.030% or less” should read “C: 0 to 0.030%” for consistency with the rest of the claim set
“P: 0.040% or less” should read “P: 0 to 0.040%” for consistency with the rest of the claim set
“S: 0.010% or less” should read “S: 0 to 0.010%” for consistency with the rest of the claim set
“rare earth metals: 0 to 0.10%,” should read “rare earth metals: 0 to 0.10%;” (change the comma to a semicolon), for consistency with the rest of the claim set.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,133,431 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite an austenitic stainless steel with substantially similar composition (steel composed of elements is a chemical composition) that satisfy formula 1 (B + 0.004 -  0.09C + 0.017Mo2 ≥ 0.00793). 

Instant claim 1 and claim 3 of ‘431, both recite an austenitic stainless steel having a composition (steel composed of elements is a chemical composition) that is substantially similar, as shown in the below Table 1 all values in mass percentage. ‘431 claim 3 is silent to the presence of Tungsten, and is closed claim language (consists of) and as such it is not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  The elements recited in ‘431 not in the closed composition of instant claim 1, have lower limits of 0 as shown in the below Table 1, and as such meet the closed composition language of the instant claim 1. The composition of instant claim 1 and claim 3 of ‘431overlap in compositional scope and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘431, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been found persuasive. 
Table 1 (all mass percentages)
Element
Cl. 1 
Cls. 2-4, 6-9
Cl. 5 
‘431 claim 3 (consists of)
C
≤0.030


≤ 0.02
Si
0.10-1.00


≤ 1.5
Mn
0.20-2.00


≤ 2
P
≤ 0.040


0.006-0.04
S
≤ 0.010


0.0004-0.03
Cr
16.0-25.0


17-25
Ni
10.0-30.0


9-13
N
0.050-0.300


0.06-0.35
Sol. Al
0.0005-0.100


0.008-0.03
Sn

Listed as part of impurities 

0.001-0.1 *instant claim 1 allows impurities and this is claimed as an impurity in claim 3 of ‘431
As



≤ 0.01
Zn



≤ 0.01
Pb



≤ 0.01
Sb



≤ 0.01




Optional elements below
Cu
≤ 5.0 
One or more of Cu: 0.1-5.0; W: 0.1-5.0; Co: 0.1-1.0 (claim 2)
≤ 1.9
0.02-0.26 +
Co
≤ 1.0


≤ 1 +
W
≤ 5.0



Mo
0.1-5.0


≤ 5 +
Nb
0.20-1.00


≤ 0.5 *
B
0.0010-0.0080


≤ 0.012 +
V
≤ 1.00
One or more of V: 0.1-1.00; Ta: 0.01-0.2; Hf: 0.01-0.20 (claims 3 and 6)

≤ 0.4 *
Ta
≤ 0.2


≤ 0.2 *
Hf
≤ 0.20


≤ 0.2 *
Ca
≤ 0.010
One or more of Ca: 0.0005-0.010; Mg: 0.0005-0.010; REM: 0.001-0.10 (claims 4, 7-9)

≤ 0.02 +
Mg
≤ 0.010


≤ 0.02 +
REM
≤ 0.10


≤ 0.1 +
Fe & impurities
balance


balance
Ti



≤ 0.4 *
Zr



≤ 0.2 *

* one or more of these elements as a group
+ one or more of these elements as a group

The limitations of instant claims 2-9 are met by claim 3 of ‘431.
The claim sets recite an austenitic stainless steel having a composition (steel composed of elements is a chemical composition) that is substantially similar, as shown in the above Table 1, all values in mass percentage. The composition of instant claims 2-9 and claim 3 of ‘431 overlap in compositional scope and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘431, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been found persuasive. 

Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,865,060 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite an austenitic stainless steel with substantially similar composition (steel composed of elements is a chemical composition) that satisfy formula 1 (B + 0.004 -  0.09C + 0.017Mo2 ≥ 0.00793). 

Instant claim 1 and claim 3 of ‘060, both recite an austenitic stainless steel having a composition (steel composed of elements is a chemical composition) that is substantially similar, as shown in the below Table 1 all values in mass percentage. ‘060 claim 3 is silent to the presence of Tungsten, and is closed claim language (consists of) and as such it is not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  The elements recited in ‘060 not in the closed composition of instant claim 1, have lower limits of 0 as shown in the below Table 1, and as such meet the closed composition language of the instant claim 1. The composition of instant claim 1 and claim 3 of ‘060 overlap in compositional scope and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘060, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been found persuasive. 
Table 2 (all mass percentages)
Element
Cl. 1 
Cls. 2-4, 6-9 
‘060 claim 3 (consists of)
C
≤0.030

≤ 0.02
Si
0.10-1.00

≤ 0.38
Mn
0.20-2.00

≤ 2
P
≤ 0.040

0.006-0.04
S
≤ 0.010

0.0004-0.03
Cr
16.0-25.0

17-25
Ni
10.0-30.0

9-13
N
0.050-0.300

0.06-0.35
Sol. Al
0.0005-0.100

0.008-0.03
Sn

Listed as part of impurities 
0.001-0.1 *instant claim 1 allows impurities and this is claimed as an impurity in claim 3 of ‘060
As


≤ 0.01
Zn


≤ 0.01
Pb


≤ 0.01
Sb


≤ 0.01
Cu
≤ 5.0 
One or more of Cu: 0.1-5.0; W: 0.1-5.0; Co: 0.1-1.0 (claim 2)
2.95-4



Optional elements below
Co
≤ 1.0

≤ 1.0 (optional because lower limit is 0)
W
≤ 5.0


Mo
0.1-5.0

≤ 1.5 + 
Nb
0.20-1.00

≤ 0.5 *
B
0.0010-0.0080

≤ 0.012 +
V
≤ 1.00
One or more of V: 0.1-1.00; Ta: 0.01-0.2; Hf: 0.01-0.20 (claims 3 and 6)
≤ 0.4 *
Ta
≤ 0.2

≤ 0.2  (optional because lower limit is 0)
Hf
≤ 0.20

≤ 0.2 *
Ca
≤ 0.010
One or more of Ca: 0.0005-0.010; Mg: 0.0005-0.010; REM: 0.001-0.10 (claims 4, 7-9)
≤ 0.02 +
Mg
≤ 0.010

≤ 0.02 +
REM
≤ 0.10

≤ 0.1 +
Fe & impurities
balance

balance
Ti


≤ 0.4 *

* one or more of these elements as a group
+ one or more of these elements as a group

The limitations of instant claims 2-4 and 6-9 are met by claim 3 of ‘060.
The claim sets recite an austenitic stainless steel having a composition (steel composed of elements is a chemical composition) that is substantially similar, as shown in the above Table 1, all values in mass percentage. The composition of instant claims 2-4 and 6-9 and claim 3 of ‘060 overlap in compositional scope and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘060, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been found persuasive. 

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/750,137 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite an austenitic stainless steel with substantially similar composition (steel composed of elements is a chemical composition) that satisfy formula 1 (B + 0.004 -  0.09C + 0.017Mo2 ≥ 0.00793). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant claim 1 and claim 9 of ‘137, both recite an austenitic stainless steel having a composition (steel composed of elements is a chemical composition) that is substantially similar, as shown in the below Table 3 all values in mass percentage. ‘137 claim 9 is silent to the presence of Tungsten, and is closed claim language (consists of) and as such it is not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  The elements recited in ‘137 not in the closed composition of instant claim 1, have lower limits of 0 as shown in the below Table 3, and as such meet the closed composition language of the instant claim 1. The composition of instant claim 1 and claim 9 of ‘137 overlap in compositional scope and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘137, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been found persuasive. 
Table 3 (all mass percentages)
Element
Cl. 1 
Cls. 2-4, 6-9 
Cl. 5 
‘137 claim 9 (consists of)
C
≤0.030


≤ 0.02
Si
0.10-1.00


≤ 1.5
Mn
0.20-2.00


≤ 2
P
≤ 0.040


≤ 0.04
S
≤ 0.010


≤ 0.03
Cr
16.0-25.0


17-25
Ni
10.0-30.0


9-13
N
0.050-0.300


0.06-0.35
Fe & impurities
balance


balance
Sol. Al
0.0005-0.100


0.008-0.03
Cu
≤ 5.0 
One or more of Cu: 0.1-5.0; W: 0.1-5.0; Co: 0.1-1.0 (claim 2)
≤ 1.9
> 0.26 to < 2.95
Co
≤ 1.0


0.03-1.0




Optional elements below (Mo, B, Ca, Mg, REM)
W
≤ 5.0



Mo
0.1-5.0


≤ 5
B
0.0010-0.0080


≤ 0.012
Ca
≤ 0.010
One or more of Ca: 0.0005-0.010; Mg: 0.0005-0.010; REM: 0.001-0.10 (claims 4, 7-9)

≤ 0.02
Mg
≤ 0.010


≤ 0.02
REM
≤ 0.10


≤ 0.1




One or more of Nb, V, Hf, Zr, Ti (Ta separately optional)
Nb
0.20-1.00


≤ 0.5
V
≤ 1.00
One or more of V: 0.1-1.00; Ta: 0.01-0.2; Hf: 0.01-0.20 (claims 3 and 6)

≤ 0.4
Ta
≤ 0.2


≤ 0.2 (optional because of lower limit of 0)
Hf
≤ 0.20


≤ 0.2
Zr



≤ 0.2
Ti



≤ 0.4




Additional listed impurities
Sn



≤ 0.1
As



≤ 0.01
Zn



≤ 0.01
Pb



≤ 0.01
Sb



≤ 0.01


The limitations of instant claims 2-9 are met by claim 9 of ‘137.
The claim sets recite an austenitic stainless steel having a composition (steel composed of elements is a chemical composition) that is substantially similar, as shown in the above Table 3, all values in mass percentage. The composition of instant claims 2-9 and claim 9 of ‘137 overlap in compositional scope and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘137, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been found persuasive.  

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/757,126 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite an austenitic stainless steel with substantially similar composition that satisfy formula 1 (B + 0.004 - 0.09C + 0.017Mo2 ≥ 0.00793). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant claim 1 and claim 1 of ‘126, both recite an austenitic stainless steel having a composition that is substantially similar, as shown in the below Table 4, all values in mass percentage. The elements recited in ‘126 not in the closed composition of instant claim 1, have lower limits of 0 as shown in the below Table 4, and as such meet the closed composition language of the instant claim 1.  The composition of instant claim 1 and claim 1 of ‘126 overlap in compositional scope and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘126, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been found persuasive. 
Table 4 (all mass percentages)
Element
Cl. 1 
Cls. 2-4, 6-9 
Cl. 5 
‘126 claim 1 
C
≤0.030


≤ 0.030
Si
0.10-1.00


≤ 1.50
Mn
0.20-2.00


≤ 2.00
P
≤ 0.040


≤ 0.045
S
≤ 0.010


≤ 0.0300
Cr
16.0-25.0


15.00-25.00
Ni
10.0-30.0


8.00-20.00
Mo
0.1-5.0


0.05-5.00
Nb
0.20-1.00


0.10-1.00
N
0.050-0.300


0.050-0.250
Sol. Al
0.0005-0.100


≤ 0.100
B
0.0010-0.0080


0.0005-0.0100
Cu
≤ 5.0 
One or more of Cu: 0.1-5.0; W: 0.1-5.0; Co: 0.1-1.0 (claim 2)
≤ 1.9
≤ 4.00
W
≤ 5.0


≤ 5.00
Co
≤ 1.0


≤ 1.00
V
≤ 1.00
One or more of V: 0.1-1.00; Ta: 0.01-0.2; Hf: 0.01-0.20 (claims 3 and 6)

≤ 1.00
Ta
≤ 0.2


≤ 0.50
Hf
≤ 0.20


≤ 0.10
Ca
≤ 0.010
One or more of Ca: 0.0005-0.010; Mg: 0.0005-0.010; REM: 0.001-0.10 (claims 4, 7-9)

≤ 0.0200
Mg
≤ 0.010


≤ 0.0200
REM
≤ 0.10


≤ 0.100
Fe & impurities
balance


balance
Ti



≤ 0.50
Zr



≤ 0.10
Sn



≤ 0.010
As



≤ 0.010
Zn



≤ 0.010
Pb



≤ 0.010
Sb



≤ 0.010


The limitations of instant claims 2-9 are met by claim 1 of ‘126.
The claim sets recite an austenitic stainless steel having a composition that is substantially similar, as shown in the above Table 4, all values in mass percentage. The composition of instant claims 2-9 and claim 1 of ‘126 overlap in compositional scope and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘126, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been found persuasive. 

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of copending Application No. 17/597,682 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite an austenitic stainless steel with substantially similar composition that satisfy formula 1 (B + 0.004 -  0.09C + 0.017Mo2 ≥ 0.00793). 

Instant claim 1 and claim 5 of ‘682, both recite an austenitic stainless steel having a composition that is substantially similar as shown in the below Table 5.  The elements recited in ‘682 not in the closed composition of instant claim 1, have lower limits of 0, and as such meet the closed composition language of the instant claim 1.  The composition of instant claim 1 and claim 5 of ‘682 overlap in compositional scope and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘682, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been found persuasive.
Table 5 (all mass percentages)
Element
Cl. 1 
Cls. 2-4, 6-9 
Cl. 5 
‘682 claim 5 (consisting of) (mass%)
‘682 claim 7 
C
≤0.030


≤ 0.020

Si
0.10-1.00


≤ 1.50

Mn
0.20-2.00


≤ 2.00

P
≤ 0.040


≤ 0.045

S
≤ 0.010


≤ 0.0300

Cr
16.0-25.0


15.00-25.00

Ni
10.0-30.0


9.00-20.00

Mo
0.1-5.0


0.10-4.50

Nb
0.20-1.00


0.1-0.8

N
0.050-0.300


0.05-0.15

Sn



≤ 0.010

As



≤ 0.010

Zn



≤ 0.010

Pb



≤ 0.010

Sb



≤ 0.010

Fe & impurities
balance


balance

One or more of
W
≤ 5.0 
One or more of Cu: 0.1-5.0; W: 0.1-5.0; Co: 0.1-1.0 (claim 2)

0.01-1.00

Cu
≤ 5.0

≤ 1.9
≤ 2.00
0.01-2.00
Co
≤ 1.0


≤ 1.00
0.01-1.00
Sol. Al
0.0005-0.100


≤ 0.030
0.001-0.030
B
0.0010-0.0080


≤ 0.0100
0.0001-0.0100
V
≤ 1.00
One or more of V: 0.1-1.00; Ta: 0.01-0.2; Hf: 0.01-0.20 (claims 3 and 6)

≤ 1.00
0.01-1.00
Ta
≤ 0.2


≤ 0.50
0.01-0.50
Hf
≤ 0.20


≤ 0.10
0.01-0.10
Ca
≤ 0.010
One or more of Ca: 0.0005-0.010; Mg: 0.0005-0.010; REM: 0.001-0.10 (claims 4, 7-9)

≤ 0.0200
0.0001-0.0200
Mg
≤ 0.010


≤ 0.0200
0.0001-0.0200
REM
≤ 0.10


≤ 0.100
0.001-0.100
Ti



≤ 0.50
0.01-0.50
Zr



≤ 0.10
0.01-0.10


The limitations of instant claims 2-9 are met by claim 7 of ‘682.
The composition of instant claims 2-9 and claim 7 of ‘682 overlap (see above Table 5) in compositional scope and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘682, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been found persuasive.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/975,444 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite an austenitic stainless steel with substantially similar composition that satisfy formula 1 (B + 0.004 -  0.09C + 0.017Mo2 ≥ 0.00793). 
Instant claim 1 and base metal of claim 1 of ‘444, both recite an austenitic stainless steel having a composition that is substantially similar, this is the base metal in claim 1 of ‘444. The elements recited in the base metal of claim 1 ‘444 and instant claim 1 are both recited as closed compositions. The composition of instant claim 1 and claim 1 base metal of ‘444 overlap in compositional scope as shown below in Table 6 and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘444, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been found persuasive.
Table 6 (all mass percentages)
Element
Cl. 1 
Cls. 2-4, 6-9 
Cl. 5 
‘444 claim 1 (base metal) (consists of)
‘444 claim 2 (base metal)
C
≤0.030


≤ 0.030

Si
0.10-1.00


0.10-1.00

Mn
0.20-2.00


0.20-2.00

P
≤ 0.040


≤ 0.040

S
≤ 0.010


≤ 0.010

Cr
16.0-25.0


16.0-25.0

Ni
10.0-30.0


10.0-30.0

Mo
0.1-5.0


0.10-5.00

Nb
0.20-1.00


0.20-1.00

N
0.050-0.300


0.050-0.300

Sol. Al
0.0005-0.100


0.001-0.100

B
0.0010-0.0080


0.0010-0.0080

Fe & impurities
balance


Balance
One or more of
W
≤ 5.0 
One or more of Cu: 0.1-5.0; W: 0.1-5.0; Co: 0.1-1.0 (claim 2)

≤ 5.0
0.1-5.0
Cu
≤ 5.0

≤ 1.9
≤ 1.90
0.10-1.90
Co
≤ 1.0


≤ 1.0
0.1-1.0
V
≤ 1.00
One or more of V: 0.1-1.00; Ta: 0.01-0.2; Hf: 0.01-0.20 (claims 3 and 6)

≤ 1.00
0.10-1.00
Ta
≤ 0.2


≤ 0.20
0.01-0.20
Hf
≤ 0.20


≤ 0.20
0.01-0.20
Ca
≤ 0.010
One or more of Ca: 0.0005-0.010; Mg: 0.0005-0.010; REM: 0.001-0.10 (claims 4, 7-9)

≤ 0.010
0.001-0.010
Mg
≤ 0.010


≤ 0.010
0.001-0.010
REM
≤ 0.10


≤ 0.100
0.001-0.100


The limitations of instant claims 2-9 are met by claim 2 of ‘444.
The composition of instant claims 2-9 and base metal of claim 2 of ‘444 overlap in compositional scope as shown above in Table 6 and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘444, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been found persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osuki et al. (US 2015/0010425 A1), hereinafter Osuki, originally of record in the IDS dated March 06, 2020.

Regarding claim 1, Osuki teaches an austenitic stainless steel material that consists in mass percent (claim 3) as shown in the Table 7 below (steel consisting of elements is a chemical composition). The elements recited in Osuki and not in the closed composition of instant claim 1, have lower limits of 0 as shown in the below Table 8, and as such meet the closed composition language of the instant claim 1. Osuki is silent to the presence of Tungsten, and is closed claim language (consists of) and as such it is not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).
The compositional proportions disclosed by Osuki (shown in Table 7 below) overlap applicants claimed proportions, and the overlap in compositional scopes meets the claimed relational expression (1) (for example, B of 0.001%, C: 0.001% and Mo of 0.5% yields a value for expression (1) of 0.00835, which meets the requirement of greater than or equal to 0.00793).  This, therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Osuki, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).
Table 7 (all mass percentages)
Element
Cl. 1 
Cls. 2-4, 6-9 
Cl. 5 
Osuki claim 3 (consists of)
C
≤0.030


≤ 0.02
Si
0.10-1.00


≤ 1.5
Mn
0.20-2.00


≤ 2
Cr
16.0-25.0


17-25
Ni
10.0-30.0


9-13
N
0.05-0.300


0.06-0.35
Sol. Al
0.0005-0.100


0.008-0.03
Fe & impurities
balance


balance
Cu
≤ 5.0 
One or more of Cu: 0.1-5.0; W: 0.1-5.0; Co: 0.1-1.0 (claim 2)
≤ 1.9
>0.26 - <2.95
W
≤ 5.0


**
Co
≤ 1.0


≤ 1.0
Ta
≤ 0.2
One or more of V: 0.1-1.00; Ta: 0.01-0.2; Hf: 0.01-0.20 (claims 3 and 6)

≤ 0.2




Further contains one or more of 
V
≤ 1.0


≤ 0.4
Hf
≤ 0.20


≤ 0.2
Ti

overlap at 0%

≤ 0.4
Zr

overlap at 0%

≤ 0.2
Nb
0.20-1.00


≤ 0.5




Further consists of one or more of 
B
0.0010-0.0080


≤ 0.012
Mo
0.1-5.0


≤ 5
Ca
≤ 0.010
One or more of Ca: 0.0005-0.010; Mg: 0.0005-0.010; REM: 0.001-0.10 (claims 4, 7-9)

≤ 0.02
Mg
≤ 0.010


≤ 0.02
REM
≤ 0.10


≤ 0.1




Specific impurities include
P
≤ 0.040


0.006-0.04
S
≤ 0.010


≤ 0.0004-0.03
Sn
impurities allowed with Fe


0.001-0.1
As



≤ 0.01
Zn



≤ 0.01
Pb



≤ 0.01
Sb



≤ 0.01


Regarding claim 2, Osuki teaches each claim limitation of claim 1, as discussed above, and further teaches Cu of more than 0.26 and less than 2.95 mass% and cobalt no more than 1.0 mass% (claim 3; Table 7 above; steel composed of elements is a chemical composition) The compositional proportions disclosed by Osuki overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Osuki, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claims 3 and 6, Osuki teaches each claim limitation of claims 1 and 2, as discussed above, and further teaches Ta: ≤ 0.2 mass% and optional inclusion of V: ≤ 0.4 mass%, and/or Hf: not more than 0.2 mass% (claim 3; Table 7 above; steel composed of elements is a chemical composition). The compositional proportions disclosed by Osuki overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Osuki, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claims 4 and 7-9, Osuki teaches each claim limitation of claims 1-3 and claim 6, as discussed above, and further teaches optional Ca can be added at ≤0.02%, Mg at 0.02% and/or REM at 0.1% (claim 3; Table 7 above; steel composed of elements is a chemical composition). The compositional proportions disclosed by Osuki overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Osuki, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claim 5, Osuki teaches each claim limitation of claim 1, as discussed above, and further teaches Cu of more than 0.26 and less than 2.95 mass% (claim 3; Table 7 above; steel composed of elements is a chemical composition). The compositional proportions disclosed by Osuki overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Osuki, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Claims 1-9 are alternately/additionally rejected under 35 U.S.C. 103 as being unpatentable over Iseda al. (US 2013/0130058 A1), hereinafter Iseda.

Regarding claim 1, Iseda teaches an austenitic stainless steel material comprising a chemical composition that consists in mass percent ([0029]; [0074]) as shown in the Table 8 below. The elements recited in Iseda and not in the closed composition of instant claim 1, have lower limits of 0 as shown in the below Table 8, and as such meet the closed composition language of the instant claim 1. Iseda is silent to the presence of Hf, and is closed claim language (consists of) and as such it is not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%)
The compositional proportions disclosed by Iseda (shown in the Table 8 below) overlap applicants claimed proportions, and the overlap in compositional scopes meets the claimed relational expression (1) (for example, B of 0.001%, C: 0.02% and Mo of 1.5% yields a value for expression (1) of 0.025, which meets the requirement of greater than or equal to 0.00793).  This, therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Iseda, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).
Table 8 (all mass percentages)
Element
Cl. 1 
Cls. 2-4, 6-9 
Cl. 5 
Iseda [0029] (consists of)
Iseda [0030]-[0032], one or more of these
C
≤0.030


0.02-0.15

Si
0.10-1.00


0.1-1.0

Mn
0.20-2.00


0.1-2.0

Cr
16.0-25.0


15.0-23.0

N
0.050-0.300


0.005-0.3

Ni
10.0-30.0


6.0-20.0

Fe & impurities
balance


Balance

P
≤ 0.040


≤ 0.04

S
≤ 0.010


≤ 0.03





One or more of the below

Mo
0.1-5.0



≤ 4.0
Nb
0.20-1.00


≤ 1.5

Sol. Al
0.0005-0.100


≤ 0.05

B
0.0010-0.0080


≤ 0.03

Cu
≤ 5.0 
One or more of Cu: 0.1-5.0; W: 0.1-5.0; Co: 0.1-1.0 (claim 2)
≤ 1.9
≤ 5.0

W
≤ 5.0



≤ 8.0
Co
≤ 1.0


≤ 0.8

V
≤ 1.00
One or more of V: 0.1-1.00; Ta: 0.01-0.2; Hf: 0.01-0.20 (claims 3 and 6)

≤ 1.5

Ta
≤ 0.2



≤ 0.35
Hf
≤ 0.20




Ca
≤ 0.010
One or more of Ca: 0.0005-0.010; Mg: 0.0005-0.010; REM: 0.001-0.10 (claims 4, 7-9)


≤ 0.2
Mg
≤ 0.010



≤ 0.2
REM
≤ 0.10



≤ 0.2
Ti

*overlap at 0%


≤ 1.0
Zr




≤ 0.2


Regarding claim 2, Iseda teaches each claim limitation of claim 1, as discussed above, and further teaches composition includes Cu of 5.0 mass% or less, Co of 0.8% or less mass%, and optionally W of 8.0 or less mass%, ([0029]-[0032]; Table 8 above). The compositional proportions disclosed by Iseda overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Iseda, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claims 3 and 6, Iseda teaches each claim limitation of claims 1 and 2, as discussed above, and further teaches inclusion of V: ≤ 1.5 mass%, and optionally Ta: ≤ 0.35 mass%, ([0029]-[0032]; Table 8 above Table 8 above). The compositional proportions disclosed by Iseda overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Iseda, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claims 4 and 7-9, Iseda teaches each claim limitation of claims 1-3 and claim 6, as discussed above, and further teaches where optional Ca can be added at ≤0.2%, and/or Mg at 0.2% and/or REM at 0.2% ([0029]-[0032]; Table 8 above). The compositional proportions disclosed by Iseda overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Iseda, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claim 5, Iseda teaches each claim limitation of claim 1, as discussed above, and further teaches Cu of 5.0 mass% or less ([0029]; Table 8 above). The compositional proportions disclosed by Iseda overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Iseda, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Claims 1-9 are alternately/additionally rejected under 35 U.S.C. 103 as being unpatentable over Ogawa al. (US 2010/0054983 A1), hereinafter Ogawa.

Regarding claim 1, Ogawa teaches an austenitic stainless steel material including in mass percent ([0052]) as shown in Table 9 below (steel composed of elements is a chemical composition).  The elements recited in Ogawa and not in the closed composition of instant claim 1, have lower limits of 0 as shown in the below Table 9, and as such meet the closed composition language of the instant claim 1. The compositional proportions disclosed by Ogawa (shown in the Table 9 below) overlap applicants claimed proportions, and the overlap in compositional scopes meets the claimed relational expression (1) (for example, B of 0.001%, C: 0.02% and Mo of 1.5% yields a value for expression (1) of 0.025, which meets the requirement of greater than or equal to 0.00793).  This, therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Ogawa, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).
Table 9 (all mass percentages)
Element
Cl. 1 
Cls. 2-4, 6-9 
Cl. 5 
Ogawa [0052]
Ogawa [0056]-[0060], one or more of these
C
≤ 0.030


< 0.05

Si
0.10-1.00


≤ 1.5

Mn
0.20-2.00


≤ 2

Cr
16.0-25.0


15-25

N
0.050-0.300


0.02-0.1

Ni
10.0-30.0


6-13

Fe & impurities
balance


Balance

P
≤ 0.040


≤ 0.04

S
≤ 0.010


≤ 0.03

Mo
0.1-5.0



≤ 5
Sol. Al
0.0005-0.100


≤ 0.03

B
0.0010-0.0080



≤ 0.012
Cu
≤ 5.0 
One or more of Cu: 0.1-5.0; W: 0.1-5.0; Co: 0.1-1.0 (claim 2)
≤ 1.9

≤ 4
W
≤ 5.0



≤ 5
Co
≤ 1.0



≤ 1
Ca
≤ 0.010
One or more of Ca: 0.0005-0.010; Mg: 0.0005-0.010; REM: 0.001-0.10 (claims 4, 7-9)


≤ 0.02
Mg
≤ 0.010



≤ 0.02
REM
≤ 0.10



≤ 0.1




 One or more of V, Nb, Ti, Hf, Zr, Ta

Nb
0.20-1.00


≤ 0.5

V
≤ 1.00
One or more of V: 0.1-1.00; Ta: 0.01-0.2; Hf: 0.01-0.20 (claims 3 and 6)

≤ 0.4

Ta
≤ 0.2


≤ 0.2

Hf
≤ 0.20


≤ 0.2

Ti

*overlap at 0%

≤ 0.4

Zr



≤ 0.2

Sn
impurities allowed with Fe
≤ 0.1

As

≤ 0.01

Zn

≤ 0.01

Pb

≤ 0.01

Sb

≤ 0.01



Regarding claim 2, Ogawa teaches each claim limitation of claim 1, as discussed above, and further teaches optional W of 5 or less mass%, and/or Cu of 4 mass% or less, and/or Co of 1 or less mass% ([0054]-[0057]; Table 9 above; steel composed of elements is a chemical composition). The compositional proportions disclosed by Ogawa overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Ogawa, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claims 3 and 6, Ogawa teaches each claim limitation of claims 1 and 2, as discussed above, and further teaches optional inclusion of V: ≤ 0.4 mass%, and/or Ta: ≤ 0.2 mass%, and/or Hf: ≤ 0.2 mass%,  ([0054]; Table 9 above; steel composed of elements is a chemical composition). The compositional proportions disclosed by Ogawa overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Ogawa, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claims 4 and 7-9, Ogawa teaches each claim limitation of claims 1-3 and claim 6, as discussed above, and further teaches optional Ca can be added at ≤0.02%, and/or Mg at 0.02% and/or REM at 0.1% ([0054]-[0059]; Table 9 above; steel composed of elements is a chemical composition). The compositional proportions disclosed by Ogawa overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Ogawa, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claim 5, Ogawa teaches each claim limitation of claim 1, as discussed above, and further teaches optional Cu of 4 mass% or less ([0054]-[0057]; Table 9 above; steel composed of elements is a chemical composition). The compositional proportions disclosed by Ogawa overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Ogawa, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Claims 1-9 are alternately/additionally rejected under 35 U.S.C. 103 as being unpatentable over Hirata al. (US 2012/0141318 A1), hereinafter Hirata.

Regarding claim 1, Hirata teaches an austenitic stainless steel material of a chemical composition (steel composed of elements is a chemical composition) in mass percent ([0055]) as shown in Table 10 below.  The elements recited in Hirata and not in the closed composition of instant claim 1, have lower limits of 0 as shown in the below Table 10, and as such meet the closed composition language of the instant claim 1. The compositional proportions disclosed by Hirata (shown in the Table 10 below) overlap applicants claimed proportions, and the overlap in compositional scopes meets the claimed relational expression (1) (for example, B of 0.001%, C: 0.02% and Mo of 1.5% yields a value for expression (1) of 0.025, which meets the requirement of greater than or equal to 0.00793).  This, therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hirata, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).
Table 10 (all mass percentages)
Element
Cl. 1 
Cls. 2-4, 6-9 
Cl. 5 
Hirata [0055]
Hirata [0055]-[0060], one or more of these
C
≤ 0.030


≤ 0.05

Si
0.10-1.00


≤ 1.5

Mn
0.20-2.00


≤ 2

Cr
16.0-25.0


15-25

N
0.05-0.300


0.02-0.1

Ni
10.0-30.0


6-13

Fe & impurities
balance


Balance

P
≤ 0.040


≤ 0.04

S
≤ 0.010


≤ 0.03

Mo
0.1-5.0



≤ 5
Sol. Al
0.0005-0.100


≤ 0.03

B
0.0010-0.0080



≤ 0.012
Cu
≤ 5.0 
One or more of Cu: 0.1-5.0; W: 0.1-5.0; Co: 0.1-1.0 (claim 2)
≤ 1.9

≤ 4
W
≤ 5.0



≤ 5
Co
≤ 1.0



≤ 1
Ca
≤ 0.010
One or more of Ca: 0.0005-0.010; Mg: 0.0005-0.010; REM: 0.001-0.10 (claims 4, 7-9)


≤ 0.02
Mg
≤ 0.010



≤ 0.02
REM
≤ 0.10



≤ 0.1




 One or more of V, Nb, Ti, Hf, Zr, Ta

Nb
0.20-1.00


≤ 0.5

V
≤ 1.0
One or more of V: 0.1-1.00; Ta: 0.01-0.2; Hf: 0.01-0.20 (claims 3 and 6)

≤ 0.4

Ta
≤ 0.2


≤ 0.2

Hf
≤ 0.20


≤ 0.2

Ti

*overlap at 0%

≤ 0.4

Zr



≤ 0.2

Sn
impurities allowed with Fe
≤ 0.1

As

≤ 0.01

Zn

≤ 0.01

Pb

≤ 0.01

Sb

≤ 0.01



Regarding claim 2, Hirata teaches each claim limitation of claim 1, as discussed above, and further teaches optional W of 5 or less mass%, Cu of 4 mass% or less, and Co of 1 or less mass% ([0055]-[0058]; Table 10 above; steel composed of elements is a chemical composition). The compositional proportions disclosed by Hirata overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hirata, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claims 3 and 6, Hirata teaches each claim limitation of claims 1 and 2, as discussed above, and further teaches optional inclusion of V: ≤ 0.4 mass%, or Ta: ≤ 0.2 mass%,  or Hf: ≤ 0.2 mass%, ([0055]; Table 10 above; steel composed of elements is a chemical composition). The compositional proportions disclosed by Hirata overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hirata, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).


Regarding claims 4 and 7-9, Hirata teaches each claim limitation of claims 1-3 and claim 6, as discussed above, and further teaches optional can be added at ≤0.02% and/or Mg at 0.02% and/or REM at 0.1% ([0055]-[0060]; Table 10 above; steel composed of elements is a chemical composition). The compositional proportions disclosed by Hirata overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hirata, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claim 5, Hirata teaches each claim limitation of claim 1, as discussed above, and further teaches optional Cu of 4 mass% or less ([0055]-[0058]; Table 10 above; steel composed of elements is a chemical composition). The compositional proportions disclosed by Hirata overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hirata, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive regarding the double patenting rejections.  Applicants points to the later filing date and lack of granted patents of the reference applications of the reference applications has no bearing on the provisional double patenting rejections (by definition of provisional, the reference application is copending).  The “claims are patentably distinct from the claims of both of the reference applications for the reasons below” are not persuasive, for the reasons discussed in the response to the 35 U.S.C. 103 rejections below.  35 U.S.C. 103 rejections are present for all claims in this rejection, therefore nonstatutory double patenting rejections citing later applications are maintained.  Additionally, upon further consideration, additional double patenting rejections have been made, as noted above.  

Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections. Osuki teaches compositional proportions that overlap applicants claimed proportions, and the overlap in compositional scopes meets the claimed relational expression (1) (for example, B of 0.001%, C: 0.001% and Mo of 0.5% yields a value for expression (1) of 0.00835, which meets the requirement of greater than or equal to 0.00793, as discussed above).  A second example is B of 0.008%, C of 0.03% and Mo of 1.25%, which yields a value for expression (1) of 0.0116.  There are practically limitless combinations that further meet this expression.  Examiner acknowledges applicant’s correct point on Pg. 8 [4] in the Remarks of the incorrect B value in the office action of 7/26/2022, a correct value of B is noted in a second  example above.  These values were merely provided as a starting point for a possible point of overlap.  
The overlap between Osuki and claim 1 proportions, therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Osuki, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  Applicant specifically notes the need to meet expression (1) in view of all the composition ranges of Osuki (Pg. 7 [1]), which is not persuasive as it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  There are large numbers of combinations of values that meet the claimed range, two are noted above.  Furthermore, no evidence of criticality of this expression has been persuasively provided, as discussed below.
Applicant discusses the problem solved by Osuki, which is not persuasive (Pg. 7 [1]-Pg. 8 [3]).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (MPEP 2144 IV).  The prior art of Osuki overlaps claim 1 proportions, which establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Osuki, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed (MPEP 2141.02 VI).  
Applicant further alleges limitless number of C-fixing elements (Pg. 8 [2]-[3]), which is noted as an exaggeration, as Osuki provides a total of 6 possibilities, which even in assorted combinations is not “limitless”.  Additionally, a “person of ordinary skill in the art is also a person of ordinary creativity, not an automaton … Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ ... [t]he "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art” (MPEP 2141.03).  In this case, one of ordinary skill in the art of steels is well aware of the benefits different elements provide in steel, as evidenced by Otai, “21 Chemical Elements and Effects on Steel Mechanical Properties”.  Otai teaches effects specific to C (Pg. 2 #1), B (Pg. 7 #16), Mo (Pg. 5 #9), V (Pg. 5 #7), Ti (Pg. 7 #14), Nb (Pg. 7 #15), Zr (Pg. 8 #18), and Ta (Pg. 8 #19).  These are exemplars of the information one of ordinary skill in the art would have as part of their understanding of the scientific principles applicable to the pertinent steels art.  
As such, arguments to the selection of adjusting C, B and Mo to values that meet equation 1 and selecting at least Nb while eliminating Ti and Zr as not being within the skill set of a person skilled in the art, is not a persuasive argument (Pg. 8 [1]-[3]) because personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ ... [t]he "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art” (MPEP 2141.03).  As evidenced by Otai, there is an understanding of the scientific principles of different elements effects on steel, by one of ordinary skill in the art.
Applicant arguments to unexpected results on the relationship of F1 to the percent reduction of area after creep rupture of a test specimen (Pg. 8 [4] – Pg. 9 [2]), re not persuasive, as there are values of both Good (40%) and Excellent (60%) data points below the presently recited limit for F1 of 0.00793 (Table 2 of applicant’s specification).  Said another way, the value of F1 does not have to meet the limit in claim 1 to have passing (good or excellent) values of percentage reduction of area after creep rupture.  Additionally, these are not single variable tests, and other elements beyond the B, C and Mo vary in the different examples, therefore the results are not solely dependent on the modification of B, C and Mo and subsequently F1.  The data proffered is insufficient to establish the difference in results is of statistical significance due to the compositions meeting the presently recited F1 (MPEP 716.02(b)), and is therefore unpersuasive.  
The absence of discussion of creep ductility in Osuki (Pg. 9 [2]) is not persuasive as it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (MPEP 2144 IV).   
Upon further review and consideration, additional grounds of rejection are made of claims 1-9 as unpatentable over Iseda, unpatentable over Ogawa and unpatentable over Hirata.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE A CHRISTY/Examiner, Art Unit 1784